Citation Nr: 0006410	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-20 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher level of special monthly 
compensation, to include the need for additional aid and 
attendance pursuant to 38 U.S.C.A. § 1114 (r) (1).


REPRESENTATION

Appellant represented by:  American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty during various 
periods from April 1937 to April 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

This claim was previously before the Board in August 1998, 
but was remanded for additional development, to include 
having the veteran examined for disability evaluation 
purposes.  The examination having been conducted, this claim 
is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2. Service connection for loss of use of both feet due to 
recurrent osteomyelitis, evaluated as 100 percent disabling; 
for residuals of injury to the right elbow, removal of head 
of radius, weakness, and loss of motion, evaluated as 40 
percent disabling; and for a low mid-line abdominal wall 
shrapnel wound scar, evaluated as noncompensable.  The 
veteran has also established entitlement to special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(m).

3.  The veteran has loss of use of the right upper extremity 
and the lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to a higher level of special 
monthly compensation at the intermediate rate between 
38 U.S.C.A. § 1114(m) and (n) have been met.  38 U.S.C.A. 
§§ 1114(p), 5107 (West 1991); 38 C.F.R. § 3.350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he is entitled to a higher rate of 
special monthly compensation, to include entitlement to an 
aid and attendance allowance on the basis of need for aid and 
attendance, pursuant to the criteria of 38 U.S.C.A. § 1114(r) 
(West 1991 & Supp. 1999).  After a review of the record, the 
Board finds that the veteran's contentions are supported by 
the evidence, and that the criteria for entitlement to a 
higher level of special monthly compensation at the rate 
found in § 1114(n) have been met, and the criteria for 
entitlement to aid and attendance allowance, based on the 
need for a higher level of aid and attendance, pursuant to 
38 U.S.C.A. § 1114(r), have not been met.

Service connection is in effect for loss of use of both feet 
due to recurrent osteomyelitis, evaluated as 100 percent 
disabling; for residuals of injury to the right elbow, 
removal of head of radius, weakness, and loss of motion, 
evaluated as 40 percent disabling; and for a low mid-line 
abdominal wall shrapnel wound scar, evaluated as 
noncompensable.  The veteran is also in receipt of special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(m) (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.350(c) (1999) on account 
of the loss of use of the lower extremities.

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(m), is appropriate where the veteran, as 
the result of service connected disability, has suffered the 
anatomical loss or loss of use of both hands, or of both legs 
at a level, or with complications, preventing natural knee 
action with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.  The 
veteran has been awarded special monthly compensation under 
this provision due to the loss of use of both lower 
extremities.
 
In order to warrant special monthly compensation pursuant to 
38 U.S.C.A. § 1114(n), the veteran must demonstrate that, as 
the result of service connected disability, he has suffered 
the anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(o), is warranted if the veteran, as the 
result of service connected disability, has suffered 
disability under conditions which would entitle such veteran 
to two or more of the rates provided in one or more 
subsections (l) through (n) of this section, no condition 
being considered twice in the determination, or if the 
veteran has suffered bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 60 percent or more disabling and the veteran has 
also suffered service-connected total blindness with 5/200 
visual acuity or less, or if the veteran has suffered 
service-connected total deafness in one ear or bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 40 percent or more 
disabling and the veteran has also suffered service-connected 
blindness having only light perception or less, or if the 
veteran has suffered the anatomical loss of both arms so near 
the shoulder as to prevent the use of prosthetic appliances.

Entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(p), is warranted if the veteran's service 
connected disabilities exceed the requirements for any of the 
rates prescribed in this section, the Secretary may allow the 
next higher rate or an intermediate rate, but in no event in 
excess of the maximium rate.  In the event the veteran has 
suffered service-connected blindness with 5/200 visual acuity 
or less and (1) has also suffered bilateral deafness (and the 
hearing impairment in either one or both ears is service 
connected) rated at no less than 30 percent disabling, the 
Secretary shall allow the next higher rate, or (2) has also 
suffered service-connected total deafness in one ear or 
service-connected anatomical loss or loss of use of one hand 
or one foot, the Secretary shall allow the next intermediate 
rate, but in no event in excess of the maximium rate.  

In the event the veteran has service connected blindness, 
having only light perception or less, and has also suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 10 or 20 percent 
disabling, the Secretary shall allow the next intermediate 
rate, but in no event in excess of the maximum rate.  In the 
event the veteran has suffered the anatomical loss or loss of 
use, or a combination of anatomical loss and loss of use, of 
three extremities, the Secretary shall allow the next higher 
rate or intermediate rate, but in no event in excess of the 
maximum rate.  Any intermediate rate under this subsection 
shall be established at the arithmetic mean, rounded down to 
the nearest dollar, between the two rates concerned.

The regulations enacted pursuant to § 1114(p) provide that 
where there is an anatomical loss or loss of use, or a 
combination of anatomical loss and loss of use, of three 
extremities shall entitle a veteran to the next higher rate 
without regard to whether that rate is a statutory rate or an 
intermediate rate.  The maximum monthly payment under this 
provision may not exceed the amount stated in 38 U.S.C. 
1114(p).  See, 38 C.F.R. § 3.350(f)(5) (1999). 

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity

If any veteran, otherwise entitled to compensation authorized 
under subsection (o) of this section, at the maximum rate 
authorized under subsection (p) of this section, or at the 
intermediate rate authorized between the rates authorized 
under subsections (n) and (o) of this section and at the rate 
authorized under subsection (k) of this section, is in need 
of regular aid and attendance, then, in addition to such 
compensation, the veteran shall be paid a monthly rate of aid 
and attendance allowance or if the veteran, in addition to 
such need for regular aid and attendance, is in need of a 
higher level of care, such veteran shall be paid a monthly 
aid and attendance allowance at a higher rate of in lieu of 
the allowance authorized above.  38 U.S.C.A. § 1114(r) (West 
1991). 

The veteran was treated at a private facility in May 1998.  
The clinical history shows that he fell at home in 1996 and 
thereafter had severe neck pain.  He had progressive 
difficulty in walking and had a second hip replacement and 
two carpal tunnel releases.  He had numbness of all 
extremities worse on the right side.  He used a wheelchair.  
He was hospitalized at a private facility in June 1998 for 
multi-segmental cervical stenosis with myelopathy.  While 
hospitalized he underwent a bilateral laminectomy, C3-C7 and 
a fusion of the C3 -T1.  Subsequently he received follow-up 
treatment.

The veteran underwent a VA examination in June 1999.  The 
examiner indicated that the veteran's claims file was 
reviewed prior to conducting the examination.  The clinical 
history showed that the veteran had been experiencing 
neurological symptoms in the upper extremities.  He underwent 
bilateral carpal tunnel releases and a cervical laminectomy 
without relief.  He was eventually diagnosed with 
polyneuropathy of the upper extremities.  He had significant 
numbness from the elbow down.  The etiology on the neuropathy 
was unknown.

The examination revealed that the veteran was confined to an 
electric wheelchair.  Motion of the left elbow was zero to 
130 degrees actively and passively, supination to 90 degrees, 
and pronation to 90 degrees.  The right elbow only had motion 
from 40 degrees to 105 degrees and no extra motion with 
passive.  The elbow was said to sit in a supinated position.  
He could further extend his supinator to 60 degrees and could 
not pronate past neutral.  He was extremely weak in both 
upper extremities and uncoordinated as well.  Both hands 
appeared to have a claw type appearance to them.  He was 
unable to fully straighten out his hands but he was able to 
make fists.  He had paresthesias over the little, ring, and 
middle finger, but did not have any cubital tunnel syndrome.  
He had a healed medial incision over his right elbow and no 
significant pain with palpation of the elbow.  He mainly just 
had stiffness.

Examination of the veteran's bilateral hips revealed that 
range of motion could not be measured as he was not walking 
and confined to a wheelchair.  He was able to actively extend 
his knees although they were weak and very slow.  His hip 
motion was extremely limited and he was essentially stuck in 
a sitting position, unable to extend his legs past at least 
40 degrees of flexion, and unable to flex past 90 degrees.  
The left hip showed a draining incision anterior over the 
ileo inguinal area.  He had multiple incisions laterally and 
posteriorly as well.  The right hip showed similar incisions 
and posterior incisions, and the incisions wrapped all the 
way around to his buttock areas.  There was no gluteus 
maximus, minimus or medius.  This was all scarred down and 
was rock hard.  It was not tender to palpation but it was 
rock hard and did not move, and even if the veteran was able 
to walk, he could not walk due to the scarring and his loss 
of muscle.

The assessments indicated right elbow post-traumatic 
arthritis with severe arthrofibrosis and loss of motion.  The 
veteran was said to have severe problem with this.  He was 
unable to flex his elbow enough to put his hand in good 
working condition to do most activities.  He did have 
polyneuropathy, which further rendered his right upper 
extremity completely useless and complicated the issues.  The 
elbow problems were said to be unlikely the cause of his 
polyneuropathy considering that they were bilateral as well, 
however, the lack of motion in his elbow could limit his 
upper extremity in terms of getting food to his mouth and 
doing hygiene type care.  This was said to be very difficult 
for the veteran.

The assessment of the hips showed that the veteran had severe 
hip problems, essentially rendering him unable to walk or 
move his legs.  The scarring and loss of muscle were said to 
be significant.  The examiner noted that he had never seen 
such bad scarring and loss of muscle.  The veteran was said 
to have continued drainage, which would certainly be a 
continued problem.  With bugs like pseudomonas and 
staphaureus, it was said to be unlikely that this will ever 
resolve, and the veteran can only be suppressed.  The veteran 
was certainly unable to walk and with his polyneuropathy and 
is elbow stiffness, he was said to require 24 hour care and 
is unable to live independently.  The examiner concluded that 
the veteran absolutely had severe problems, which were 
unlikely to resolve or get any better in the near future.

To summarize, service connection is in effect for the removal 
of the right radial head, which is evaluated as forty percent 
disabling.  The recent VA examination
showed that the veteran has arthritis with severe 
arthrofibrosis and loss of motion.  The examiner assessed the 
findings as resulting in a severe problem.  The veteran hands 
were described as being claw-like due to the polyneuropathy.  
He was able to make a fist.  However, the examiner further 
indicated that due to the limitation of flexion the veteran 
was unable to maneuver his hand in good working condition to 
do most activities.  Additionally, the examiner described the 
right upper extremity as being completely useless.  The Board 
is aware that a portion of the findings are related to the 
nonservice connected polyneuropathy which the examiner stated 
complicated matters. 

After reviewing the medical evidence, the Board finds that 
the veteran has loss of use of the right upper extremity.  
The Board further finds that the evidence is in equipoise as 
to whether the loss of use is caused primarily by the service 
connected disorder or the nonservice connected 
polyneuropathy.  Thus giving rise to the benefit of the doubt 
doctrine which requires that the benefit of the doubt be 
resolved in the veteran's favor.  38 C.F.R. 5107 (West 1991).  
Accordingly, it is the judgment of the Board that the veteran 
has the loss of use of the lower extremities and one upper 
extremity.  As such, the criteria for the intermediate rate 
between 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n) have 
been met.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350.  

However, the evidence does not show that the veteran has 
satisfied the criteria for a higher level of special monthly 
compensation under 38 U.S.C.A. §§ 1114 (n),(o),(p) or (r) as 
clearly set forth above. 


ORDER

Entitlement to a higher level of special monthly compensation 
at the intermediate rate between 38 U.S.C.A. §§ 1114(m) and 
(n) is granted, pursuant to the laws and regulations 
governing the disbursement of monetary benefits.  



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

